PER CURIAM
This is a dissolution of marriage case. Husband is a circuit court judge. His financial circumstances — and, thus, the merits of this case — may have been significantly altered by an enactment of Or Laws 1983, ch 770, but it is not possible on this record to determine just what the effect of that measure is. This is, therefore, the rare case in which, in order to do justice between the parties, remand is necessary. See Sands and Sands, 64 Or App 570, 669 P2d 358 (1983).
Remanded for further proceedings. Costs to neither party.